Citation Nr: 0824776	
Decision Date: 07/24/08    Archive Date: 07/30/08

DOCKET NO.  05-32 543	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, 
Colorado


THE ISSUE

Entitlement to service connection for degenerative disc 
disease of the lumbar spine (hereafter "low back 
disability").


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Bridgid D. Cleary, Associate Counsel

INTRODUCTION

The veteran served on active duty from September 1964 to 
September 1968.

This matter has come before the Board of Veterans' Appeals 
(Board) on appeal from February 2004 rating decision of the 
Denver, Colorado, Department of Veterans Affairs (VA) 
Regional Office (RO).

The veteran testified at a Travel Board Hearing before the 
undersigned Veterans Law Judge in April 2008.  A transcript 
of that hearing is associated with the claims file.


FINDING OF FACT

Competent medical evidence does not show that the veteran's 
low back disability is causally related to his military 
service.


CONCLUSION OF LAW

A low back disability was not incurred or aggravated by the 
veteran's military service.  38 U.S.C.A. § 1110 (West 2002); 
38 C.F.R. § 3.303 (2007).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Veterans Claims Assistance Act (VCAA)

The VCAA, codified at 38 U.S.C.A. §§ 5100, 5102, 5103A, 5106, 
5107, 5126, was signed into law on November 9, 2000.  
Implementing regulations were created, codified at 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326. 

VCAA notice consistent with 38 U.S.C.A. § 5103(a) and 38 
C.F.R. § 3.159(b) must: (1) inform the claimant about the 
information and evidence not of record that is necessary to 
substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; and 
(3) inform the claimant about the information and evidence 
the claimant is expected to provide.  Pelegrini v. Principi, 
18 Vet. App. 112, 120-121 (2004) (Pelegrini II).  The Board 
notes that a "fourth element" of the notice requirement 
requesting the claimant to provide any evidence in the 
claimant's possession that pertains to the claim was recently 
removed from the language of 38 C.F.R. § 3.159(b)(1).  See 73 
Fed. Reg. 23353-23356 (2008) (to be codified at 38 C.F.R. § 
3.159(b)(1), and applicable to all claims for benefits 
pending before VA on or filed after May 20, 2008).

The Court held in Pelegrini II that VCAA notice, as required 
by 38 U.S.C.A. 
§ 5103(a), to the extent possible, must be provided to a 
claimant before the initial unfavorable RO decision on a 
claim for VA benefits.  Pelegrini II, 18 Vet. App. 112, 119-
20 (2004).  See, too, Mayfield v. Nicholson, 444 F.3d 1328 
(Fed. Cir. 2006).  In this case, the veteran received notice 
of VCAA in an August 2003 letter, prior to the initial 
adjudication of his claim in the February 2004 rating 
decision.

The VCAA letter summarized the evidence needed to 
substantiate the claim and the VA's duty to assist.  It also 
specified the evidence that the veteran was expected to 
provide, including the information needed to obtain both his 
private and VA medical treatment records.  In this way, the 
VCAA letter clearly satisfied the three "elements" of the 
notice requirement.

During the pendency of this appeal, the Court of Appeals for 
Veterans Claims issued decisions in the appeals of Dunlap v. 
Nicholson, 21 Vet. App. 112 (2007) and Dingess v. Nicholson, 
19 Vet. App. 473 (2006), which require VA to provide the 
statutory notice of information and evidence needed to 
substantiate a claim, including generalized notice as to the 
disability rating and effective date elements of a service 
connection claim before it awards service connection, an 
initial disability rating, and an effective date in a 
decision after the enactment of the VCAA.  See Dunlap and 
Dingess, both supra.  In this case, the veteran received 
Dingess notice in a March 2006 letter.
The Board finds that all relevant evidence necessary for an 
equitable resolution of the issues on appeal has been 
identified and obtained, to the extent possible.  The 
evidence of record includes Social Security Administration 
records, service treatment records, private medical records, 
VA medical records, and records of VA medical examinations.  
In light of the veteran's claim that he had been treated for 
low back symptoms since service, VA attempted to locate 
additional private and VA medical records that the veteran 
identified, but was unable to do so after exhaustive efforts, 
which included contacting the successor to one of the 
unreachable doctors' practice and conducting Internet and 
phone book searches for current contact information for the 
other.  In an October 2005 letter, VA advised the veteran 
that it had exhausted all efforts to locate these records 
without success and reminded him, "[i]t is ultimately your 
responsibility to insure that we receive any records not in 
the custody of the VA or other federal agency."  In April 
2006, the veteran indicated that he does not have any further 
evidence to submit to VA, or which VA needs to obtain.  The 
veteran has been accorded ample opportunity to present 
evidence and argument in support of his appeal.  All 
pertinent due process requirements have been met.  38 C.F.R. 
§ 3.103.

Pertinent Laws and Regulations

In general, service connection may be granted for disability 
resulting from a disease or an injury incurred in or 
aggravated by active military service.  38 U.S.C.A § 1110; 38 
C.F.R. § 3.303(a).

In addition, service connection may be granted for any 
disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes the disease 
was incurred in service.  38 C.F.R. § 3.303(d).

In order to establish a service connection for the claimed 
disorder, there must be (1) a current disability; (2) medical 
or, in certain circumstances, lay evidence of the in-service 
incurrence or aggravation of a disease or injury; and (3) 
medical evidence of a nexus between the claimed in-service 
disease or injury and the current disability.  See Hickson v. 
West, 12 Vet. App. 247, 253 (1999).



Analysis

Private and VA records from the early 1990s reflect 
manifestations of a chronic back disorder.  In February 1999, 
the veteran complained of sciatic pain which he attributed to 
an injury in the Navy.  Other records are replete with 
references to back injuries due to heavy lifting sustained on 
the job, including one in 2000 which resulted in a Workers' 
Compensation Award.  These records do not refer to a history 
of low back disability dating back to service.  

X-rays taken during the November 2007 VA medical examination 
show the veteran suffers from "moderate multilevel 
degenerative disc disease."  At that time, the examiner 
diagnosed the veteran with "diffuse degenerative disc 
disease."  This diagnosis satisfies the Hickson element (1) 
requirement of a current disability.

Hickson element (2) requires an in-service injury.  To this 
end, the service treatment records show two incidents of back 
injury in service.  First, in October 1964, the veteran was 
seen in sick call for "pain in the low back - no tenderness 
or spasm. Normal ROM [without] pain."  For this he was 
prescribed Advil.  The veteran also states that he suffered 
back sprain as a result of off loading heavy barrels from a 
ship while servicing in Vietnam.  The veteran's service 
treatment records confirm that he was seen for a sore back in 
February 1967.  The record notes, "[the veteran] states he 
hurt his back moving barrels - no evidence of strain to back 
and shoulder muscles.  Removed Dungaree shirt and skivvy 
shirt [with] no apparent difficulty" and cites a 
prescription for a menthyl salicylate rub and heat.  Thus, 
Hickson element (2) is satisfied.

The third and final Hickson element is a medical opinion 
showing a nexus between the veteran's current disability and 
one of his in-service injuries.  In this regard, the Board 
notes that following a review of the claims file the November 
2007 medical examiner opined:

Patient's diffuse degenerative disc disease is less 
likely than not related to his prior service back 
problems.  The current degenerative changes are 
more likely related to the inherent genetic risk 
coupled with years of back overuse rather than an 
isolated injury during service or even short term 
over use in service some 40 years ago.

There has been no medical opinion offered in response to 
contradict this medical conclusion against service 
connection.

Therefore, the only evidence in support of the veteran's 
claim is his statements.  However, it is now well established 
that his lay statement on medical matters, such as etiology, 
is entitled to no weight of probative value.  See Espiritu v. 
Derwinski, 2 Vet. App. 492 (1992) (lay persons without 
medical training are not competent to offer opinions on 
medical matters such as diagnosis or etiology); see also 38 
C.F.R. § 3.159 (a)(1) (competent medical evidence means 
evidence provided by a person who is qualified through 
education, training, or experience to offer medical 
diagnoses, statements, or opinions).  

The determinative question presented in this case, i.e. the 
relationship, if any, between the veteran's low back 
disability and his military service is entirely medical in 
nature.  Just as the veteran himself is not competent to 
offer medical opinions concerning such relationship, the 
Board is prohibited from exercising its own independent 
judgment to resolve medical questions.  See Colvin v. 
Derwinski, 1 Vet. App. 171, 175 (1991).  The only competent 
medical evidence of record, the November 2007 VA examination, 
is clearly against the veteran's claim.  Thus, Hickson 
element (3) is not satisfied and the claim fails on that 
basis.

The preponderance of the evidence is against the claim of 
entitlement to service connection for a low back disability.  
The benefit sought on appeal is accordingly denied since 
there is no reasonable doubt to resolve in the veteran's 
favor concerning this.  See, e.g., Alemany v. Brown, 9 Vet. 
App. 518, 519 (1996).




ORDER

Entitlement to service connection for low back disability is 
denied.




____________________________________________
N. R. ROBIN
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


